Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive.
Examiner thanks applicant for cancellation of claim 17.  Previous double patenting rejection is moot.
Applicant argues Brown does not show the positive inclusion of a necklace, the use of “fragrance”, nor the aesthetic shape of “non-cylindrical”.  
Examiner notes that previously cited 4023712 Babiak discloses the use of a portable spray container on a necklace 5 that sprays fragrance (claim 8).  Therefore, placing the pendant of Brown on a necklace and using a different fluid in the spray bottle, are a known desired combination in the art.  Examiner notes that applicant does NOT positively claim the use of “fragrance”.  
Examiner notes that “non-cylindrical” is so much broader than applicant’s disclosure, to the point of being new matter.  Examiner suggests “substantially rectangular” for the body and “substantially M shaped” for the lid.  Or, Examiner suggests claiming that each of the body and lid have a shape that are different.  Further, examiner notes that the exterior shape is a change of shape that is solely for aesthetic purposes.  
Regarding claim 11, examiner notes this claim is objected, not rejected, based on applicant’s amendment.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11-13, 16, 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant has shown only one shape for both the container and the lid.  While examiner notes that the shape disclosed for both the body and the lid are not cylindrical, the term “non-cylindrical” is considered new matter.  Applicant does not utilize this phrase in the specification, and applicant does not even suggest a different shape other than the one disclosed.  Therefore, the term “non-cylindrical” is considered new matter.  Examiner has suggested some options in the response to arguments above, including “substantially rectangular” for the body and “substantially M shaped” for the lid.  Or, Examiner suggests claiming that each of the body and lid have a shape that are different.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over D630010 Brown in view of 4023712 Babiak.

    PNG
    media_image1.png
    744
    661
    media_image1.png
    Greyscale
Regarding claim 1, Brown discloses a pendant for a necklace (pendant is capable of being used on a necklace), comprising: 
a body (annotated) comprising an aperture, a hole extending into the body from the aperture, the hole terminating at a closed bottom within the body, and a body coupling (annotated) located adjacent to the aperture; 
a lid configured to be attached to and detached from the body (attached in figures 3 and 4, detached in figures 2 and 9), the lid also is configured to be mounted to a necklace to support the body therefrom (lid has a jump ring and a carabineer that are able to attach to a necklace), the lid comprising a lid coupling (annotated) configured to be coupled to the body coupling to close the aperture (as is done in figures 3 and 4), the lid coupling is configured to be uncoupled from the body coupling to provide access to the hole (figures 2 and 9), and the lid having a through hole (annotated) configured to receive the necklace (by the fact they are through holes); and 
a container (annotated) configured to dispense a fragrance contained therein (applicant does not positively claim a fragrance, but the container is capable of dispensing a fluid fragrance, because it dispenses a different fluid), the container configured to be removably mounted in the body (removed in figure 9), the container having a retained position wherein the container is seated on the closed bottom of the hole and captured inside the body by the lid when the lid is mounted to the body (figures 1, 3, 4), such that the container cannot dispense fluid in the retained position (no access to the spray top while enclosed within the body and lid), and the container has a released position (figure 2) wherein the lid is detached from the body such that the container is at least partially exposed from the body, such that the container is configured to dispense fluid in the released position; 
wherein the body has an overall shape, and the lid has an overall shape.
Babiak discloses a pendant on a necklace, the pendant containing a container that dispenses fluid fragrance.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the container as known in Brown to the necklace of Babiak, as Brown discloses a pendant capable of being placed on any device capable of being used with the jump ring or carabineer of Brown.  
Regarding the fluid, examiner notes that applicant does NOT positively claim the kind of fluid, but examiner assumes applicant intends to claim the fluid is a fragrance.  Examiner notes that Babiak discloses it is old and well known to put a fluid fragrance in a container as a pendant.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.
Regarding the shape of the container, examiner notes that the choice of the exterior shape of the container and lid are purely an aesthetic issue, and do not affect the form, function, or use, of the 
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.

Regarding claim 2, Brown as modified discloses the pendant of claim 1, wherein the aperture is a single external aperture and is the only aperture in the body (as annotated), such that there are no other openings or apertures in the body (as shown by Brown).

Regarding claim 3, Brown as modified discloses the pendant of claim 1, wherein the hole is a cylindrical hole and the container is a cylindrical container (figure 9).

Regarding claim 4, Brown as modified discloses the pendant of claim 1, wherein the aperture and the hole are co-axial, and the lid also is co-axial when mounted to the body (figures 3 and 4).

Regarding claim 5, Brown as modified discloses the pendant of claim 1, wherein the body coupling comprises a rim that circumscribes the aperture and extends axially from the body (as shown in figures 2 and 9).

configured to engage the rim of the body coupling.

Regarding claim 8, Brown as modified discloses the pendant of claim 1, wherein the pendant comprises a hinge assembly (dotted in figures 3 and 4, annotated in figure 9) configured to couple the lid to the body.

Regarding claim 16, Brown as modified discloses the pendant of claim 1, wherein the container comprises a pump spray dispenser (figure 9) that is configured to be manually actuated to dispense a fluid (dispenses eyeglass cleaning fluid).  Babiak discloses the use of a fragrance when the container and spray bottle are worn on the neck.  

Regarding claim 18, Brown as modified discloses the pendant of claim 1, having the single external aperture structure of claim 2.

Regarding claims 7 and 19, Brown discloses the pendant of claims 6 and 18, wherein the lid is configured to be secured to the body by press fit or interference fit.  Examiner contends that a press or interference fit is how the lid stays on the body in Brown, otherwise the bottom would constantly fall off in the hanging configuration and would only dangle by the hinge assembly.  Since Brown does not explicitly state this, examiner has shown that Maehr, also disclosing pendant tubes with hygienic materials inside them, discloses “the cap is usually connected to the lipstick tube body by simple friction fit” [0024].  Therefore, even if Brown does not EXPLICITLY teach the use of a press or interference fit, the use of such a fit in the known device is considered obvious, and is equivalent to the devise as it already .   

Allowable Subject Matter
Claims 11-13 are only rejected under 112a regarding the “non-cylindrical” issue in claim 1.  Examiner notes that several references cited by examiner, including 6378173 Ho, discloses a lid tether that includes two hinges, one on the body and one on the hinge, but does not disclose the structure of the slide body as claimed.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677